Title: John Adams to Abigail Adams, 29 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       Ap. 29. 1777
      
     
     This days Post brought me yours of 17th. inst. and Miss Nabbys obliging Favour of the 16. This young Lady writes a very pretty Hand, and expresses her Thoughts with great Propriety.
     
     I shall hardly excuse Miss from writing to me, so long as I have done, now I find she can write so well. I shall carefully preserve her Letter and if she neglects to write me frequently I shall consider this Letter as Proof that it is not Want of Abilities, but Want of Inclination.
     The Death of Mrs. Howard I greatly and sincerely lament. She was one of the choice of the Earth.
     The Account you give me of the Evasions of your Regulations surprizes me not. I detest the Regulations as well as the Embargo. I find it is necessary for me to resign, for I never, of late, think like my Constituents. I am bound by their Sense in Honour and Principle—But mine differs from them every day. I always knew the Regulations would do more Hurt than good.
     The inclosed Speculations upon the Health of the Army, were written I suppose by Dr. Rush, as the former ones I know were done by him.
     There is a letter of 20 Feb. from Dr. Lee, which says that Boston was to be attacked by Ten thousand Germans and three thousand British under Burgoin. But Circumstances since may have altered Cases.
    